Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 20, 2018

                                       No. 04-18-00458-CR

                                         Victor RIGGAN,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                       From the County Court at Law, Kerr County, Texas
                                  Trial Court No. CR171326
                           Honorable Susan Harris, Judge Presiding


                                          ORDER

        The court reporter responsible for preparing the reporter’s record in this appeal has filed a
notification of late record, stating that the appellant has failed to pay or make arrangements to
pay the fee for preparing the reporter’s record.

       We, therefore, ORDER appellant to provide written proof to this court on or before July
30, 2018 that either (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to respond on or before July 30, 2018, appellant’s brief will be due within thirty
days from the date of this order, and the court will only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Irene Rios, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2018.
___________________________________
Keith E. Hottle
Clerk of Court